Citation Nr: 0412399	
Decision Date: 05/12/04    Archive Date: 05/19/04

DOCKET NO.  02-00 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Detroit, Michigan


THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
cataract surgery and glaucoma secondary to surgery.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to May 1967.

By a decision entered in February 2001, the RO granted the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 for 
cataract surgery and glaucoma secondary to surgery performed 
at a VA facility in 1980.  The RO awarded him a 30 percent 
evaluation, effective from October 30, 1998.

The veteran initiated an appeal of the RO's decision, 
challenging both the evaluation assigned and the effective 
date of the award.  In March 2003, the Board of Veterans' 
Appeals (Board) denied the veteran's appeal for a higher 
evaluation.  The claim for an earlier effective date was 
remanded to RO for issuance of a statement of the case (SOC).  
See Manlincon v. West, 12 Vet. App. 238 (1999).

In June 2003, the Board vacated its March 2003 decision on 
its own motion, 38 C.F.R. § 20.904 (2002), and at the same 
time issued a new decision denying the veteran's appeal for a 
higher evaluation.  In the new decision, the Board noted, 
among other things, that it would not again remand the 
earlier effective date claim because the Board's computerized 
system of docketing appeals showed that the veteran or his 
representative had withdrawn the notice of disagreement as to 
that issue in April 2003.

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court), challenging that 
portion of the Board's June 2003 decision that had denied his 
claim for a higher evaluation.  In December 2003, the parties 
to the appeal filed a Joint Motion for Remand (Joint Motion) 
with the Court.  In the Joint Motion, the parties agreed that 
the Board's decision should be vacated, and the matter 
remanded, because the Board had not discussed whether the 
veteran was entitled to a higher evaluation for his 
disability under 38 C.F.R. § 4.84a, Diagnostic Codes 6012 and 
6013, pertaining to inflammatory, congestive, and/or simple, 
primary, non-congestive glaucoma.  By Order dated later that 
same month, the Court granted the motion, thereby vacating 
that part of the Board's decision that had denied an 
increased evaluation, and remanded the matter for re-
adjudication.

By a VA Form 9 filed in September 1998, the veteran perfected 
an appeal with respect to the RO's March 1998 denial of his 
claim for direct service connection for glaucoma.  
Thereafter, during a hearing held at the RO in October 1998, 
the veteran advanced argument to the effect that his glaucoma 
was the direct result of surgery performed by VA.  In 
February 2001, the RO granted his claim pursuant to 
38 U.S.C.A. § 1151.  Subsequently, in a December 2002 
decision, the Board noted that the RO had granted 
compensation for glaucoma and found, in effect, that the 
veteran's claim for direct service connection for glaucoma 
was no longer in appellate status.  Neither the veteran nor 
his representative has taken exception with that 
determination.


REMAND

As noted above, this case has been remanded to the Board for 
consideration of whether the veteran is entitled to a higher 
evaluation for his disability under 38 C.F.R. § 4.84a, 
Diagnostic Codes 6012 and 6013, pertaining to inflammatory, 
congestive, and/or simple, primary, non-congestive glaucoma.  
Presently, although it appears clear from the record that the 
veteran suffers from glaucoma, and that it is part of his VA 
compensated disability, it is not entirely clear whether his 
glaucoma can be properly labeled as "inflammatory", 
"congestive", or "simple, primary noncongestive".  
Notably, the report of his most recent VA examination, 
conducted in January 2003, shows only that he has "a 
secondary type of glaucoma, traumatic glaucoma and aphakic 
glaucoma with inflammatory etiology possibly contributing 
. . .."  (Emphases added.)  Under the circumstances, the 
Board finds that it would be helpful to have the veteran re-
examined.  38 C.F.R. § 3.327 (2003).  A remand is therefore 
required.

For the reasons stated, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C. for 
the following actions:

1.  The RO should review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) is fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2003).  The RO should ensure that the 
veteran is asked to provide any evidence in 
his possession that pertains to his claim.  
He should also be asked to identify any care 
providers who may possess additional evidence 
relevant to his claim.  (The report of his 
most VA examination indicates that he is 
receiving relevant treatment from a Dr. Jayne 
Weiss, and he has previously reported 
treatment by Dr. Jeffery Kalt, Dr. L. L. 
Russcher, and at Bronson Methodist Hospital.)  
If he provides adequate identifying 
information, and appropriate release(s), the 
RO should make efforts to obtain the evidence 
identified.  The evidence obtained, if any, 
should be associated with the claims file.

2.  After the above development has been 
completed, the RO should arrange to have the 
veteran scheduled for an examination of his 
left eye.  The examiner should review the 
claims file in connection with the 
examination, and should indicate in the 
report of the examination that the claims 
file has been reviewed.  All indicated 
testing should be conducted.  The examiner 
should provide a complete description of all 
disability affecting the left eye (including 
impairment of visual acuity, field loss, 
pain, rest requirements, and episodic 
incapacity), along with appropriate 
diagnoses, and should specifically indicate 
whether the veteran has, or has had in the 
past, inflammatory, congestive, and/or 
simple, primary, non-congestive glaucoma.  If 
the veteran has or has had inflammatory 
glaucoma, the examiner should provide a 
description of the frequency and duration of 
attacks due to that condition, and should 
identify any periods of time since October 
1998 when the condition was active.  The 
examiner should also describe the impact that 
the disabilities of the veteran's left eye 
have on his employability; should describe 
any cosmetic defects of that eye; and 
photographs of the veteran's eye should be 
taken and associated with the report of the 
examination.  A complete rationale should be 
provided for all opinions expressed.

3.  After the above development has been 
completed, the RO should refer the case to 
the Under Secretary for Benefits or the 
Director of the Compensation and Pension 
Service for an advisory opinion.  The Under 
Secretary or Director should be asked to 
indicate (1) whether 38 C.F.R. § 4.80 limits 
the maximum evaluation that may be assigned 
for the veteran's left eye disability under 
38 C.F.R. § 4.84a, Diagnostic Codes 6012 and 
6013, and (2) whether the assignment of an 
extra-schedular evaluation is warranted in 
this case under 38 C.F.R. § 3.321(b)(1).

4.  After the response is received from the 
Under Secretary for Benefits or the Director 
of the Compensation and Pension Service, the 
RO should take adjudicatory action on the 
veteran's claim.  In so doing, the RO should 
consider whether the veteran is entitled to a 
"staged" rating.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  If the benefit 
sought remains denied, a supplemental SOC 
(SSOC) should be issued.  The SSOC should 
contain, among other things, a citation to, 
and summary of,  38 C.F.R. §§ 3.383, 4.14, 
4.25, 4.75, 4.84a (Diagnostic Codes 6003, 
6009, 6012, 6013, and 6070), and the old and 
new criteria employed in rating disfiguring 
scars (4.118, Diagnostic Code 7800 (2002), 
and 4.118, Diagnostic Code 7800 (2003)).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


